PER CURIAM
Boris Khechoyan ("Father") and Irina Khechoyan ("Mother") married in 1993 and had two children, Yuri Borisovich Khechoyan ("Son") and Alice Alina Khechoyan ("Daughter"), during their marriage. On September 23, 2013, Mother obtained a default judgment of legal separation. Father moved to modify the default judgment, and to set aside the default judgment for fraud, alleging Mother was married to another man when she married him in 1993. Mother moved for contempt, alleging Father had failed to pay the amounts ordered in the default judgment. The trial court granted Father's motion to modify in part, denied Father's motion to set aside, and granted Mother's motion for contempt. Father appeals from that judgment, raising two points: (1) the trial court erroneously applied the law in denying his motion to set aside because Mother lacked the capacity to marry Father when she was married to another man; and (2) the trial court's order determining Son remained unemancipated until June 2016 is not supported by the evidence because he did not provide his college transcripts under § 452.340.5. Because we find the trial *62court's judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).